EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nolan Hubbard on Friday, June 4, 2021. 
The application has been amended as follows: 
Cancel claims 23-24, 26-27.
Acknowledgement of Amendment
	Applicant’s amendment filed 05/18/2021 overcomes the following objection(s)/rejection(s): 
The 35 U.S.C. 112 (b) rejection for claims 1, 18 and 23 has been withdrawn in view of Applicant’s amendment. 
Allowable Subject Matter
Claims 1-2, 4-7, 18-19, 21-22, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a display device including the limitations “… the display unit comprises sub-pixels, of red, green, and blue, two adjacent pixels in a first horizontal line are composed of six sub-pixels aligned in order of red, green, blue, blue, and red, and two adjacent pixels in a second horizontal line adjacent to the first horizontal line are composed of six sub-pixels aligned in order of red, red, green, blue, blue and green”, as recited in at least claims 1 and 18. In addition, to a display device including the limitations of “… a prism arranged for the sub-pixels and configured to control a direction of light emitted from each of the sub-pixels to make the image for the right eye incident on an observers right eye and to make the image for the left eye incident on an observer’s left eye, wherein a shape of the prism is different for the sub pixels of different colors” as recited in claim 28. 
The closet prior art is Ohyama et al., (U.S. Pub. No. 2013/0235005 A1), Stanton et al., (U.S. Pub. No. 2003/0103136 A1) and Miyazawa et al., (U.S. Pub. No. 2012/0293503 A1).
Ohyama is concerned with a display apparatus which uses a parallax element to carry out stereoscopic display by a naked eye method and an electronic apparatus which includes a display apparatus of the type described. Stanton is related to detecting a direction of a majority of spatial movement of the 2D video input, separating the 2D video input into left and right signals, and delay processing either the left or right signal based on the detected direction of the majority of spatial movement. Miyazawa discloses an image display device including a liquid crystal lens at its front surface, an image to be displayed for a viewer can be changed by controlling the state of the liquid crystal lens.  However, considering Ohyama, Stanton, and Miyazawa singularly or in combination fails to explicitly disclose, suggest or render obvious the display devices as recited in claims 1-2, 4-7, 18-19, 21-22 and 28. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486